Case 0:18-cv-60932-RS Document 72 Entered on FLSD Docket 07/31/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-CV-60932-SMITH/VALLE


 LUIS JOSE FIGUEROA POLANCO,

        Plaintiff,

 v.

 IGOR & COMPANY d/b/a
 PREMIUM CARS,

        Defendant.
                                              /


            ORDER DETERMINING AMOUNT OF SANCTIONS AWARD AND
           RECOMMENDING THAT AMOUNT BE INCLUDED IN JUDGMENT

        THIS CAUSE comes before the Court upon a review of the record. For the reasons

 stated below and based on the procedural posture of this case, the undersigned recommends

 that the award of sanctions be included in the Court’s consideration of any potential default

 judgment against Defendant Igor & Company. 1

                                           BACKGROUND

        On April 9, 2020, the undersigned granted in part Plaintiff’s Motion for Sanctions

 based on Defendant Igor & Company’s failure to attend Court-ordered mediation. 2 See (ECF

 No. 54). On April 21, 2020, Plaintiff filed its Notice of Mediation Expenses, advising the

 Court of the fees and other costs incurred in connection with the failed mediation. (ECF


 1
  On June 23, 2020, Plaintiff filed a Motion for Default Judgment that is pending before the District
 Judge. (ECF No. 68).
 2
  Upon reconsideration, the Court limited sanctions solely as to Defendant, thus excluding defense
 counsel from the sanctions award. See (ECF No. 58).
Case 0:18-cv-60932-RS Document 72 Entered on FLSD Docket 07/31/2020 Page 2 of 4



 No. 57) (the “Notice of Mediation Expenses”). Accordingly, the undersigned must now

 determine whether the amount requested in the Notice of Mediation Expenses is reasonable

 and should be awarded. Specifically, in the Notice of Mediation Expenses, Plaintiff seeks

 $8,656.86 in attorney’s fees and costs; $210.37 for Plaintiff’s lost wages and mileage; and

 $350 in Mediation costs. See generally (ECF Nos. 57 at 2, and 57-1 at 7). Counsel’s fees are

 based on an attorney hourly rate of $375. (ECF No. 57-1 at 7).

                                         DISCUSSION

        In assessing the reasonableness of a request for attorney’s fees in the Eleventh Circuit,

 courts use the “lodestar” method to calculate an objective estimate of the value of an attorney’s

 services. Norman v. Hous. Auth., 836 F.2d 1292, 1299 (11th Cir. 1988). The “‘fee applicant

 bears the burden of establishing entitlement and documenting the appropriate hours and hourly

 rates.’” ACLU v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999) (quoting Norman, 836 F.2d at

 1303). Importantly, courts are not authorized “to be generous with the money of others, and

 it is as much the duty of courts to see that excessive fees and expenses are not awarded as it

 is to see that an adequate amount is awarded.” Id. at 428. Courts need not become “green-

 eyeshade accountants.” Fox v. Vice, 563 U.S. 826, 837 (2011). Instead, the essential goal for

 the court is to “do rough justice, not to achieve auditing perfection.” Id.

        Further, “[a] reasonable hourly rate is the prevailing market rate in the relevant legal

 community for similar services by lawyers of reasonably comparable skills, experience, and

 reputation.” Norman, 836 F.2d at 1299. The relevant market is “the place where the case is

 filed.” ACLU, 168 F.3d at 427 (quotations and citation omitted). In determining reasonable

 hourly rates in the relevant legal market, the undersigned may also consider certain factors,

 including “the attorney’s customary fee, the skill required to perform the legal services, the

                                                  2
Case 0:18-cv-60932-RS Document 72 Entered on FLSD Docket 07/31/2020 Page 3 of 4



 attorney’s experience, reputation and ability, the time constraints involved, preclusion of other

 employment, contingency, the undesirability of the case, the attorney’s relationship to the

 client, and awards in similar cases.” Mallory v. Harkness, 923 F. Supp. 1546, 1555 (S.D. Fla.

 1996) (citing factors articulated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714,

 717-19 (5th Cir. 1974) (the “Johnson factors”)) 3.

        Here, counsel asserts that he is the managing member of his firm and is a 2014 law

 school graduate from Florida Coastal School of Law. (ECF No. 57-1 at 2, 3). Counsel seeks

 fees at $375 an hour. (ECF No. 57-1 at 7). This Court, however, has recently found $350 to

 be a reasonable rate for plaintiff’s counsel in a similar action as the instant case. See Giniewicz

 v. UR Bath, LLC, No. 19-61790-RS (S.D. Fla. Apr. 4, 2020) (ECF No. 19) (recommending

 $350 an hour for plaintiff’s counsel with approximately nine years of experience in an FLSA

 case that resulted in default judgment). The record does not show an independent basis why

 counsel’s hourly rate in this action should be any higher. Thus, counsel’s hourly rate for

 purposes of sanctions against Defendant for failure to attend Court-ordered mediation is

 reduced to $350 an hour.

        Accordingly, counsel’s fees are reduced to $8,067.50, based on 23.05 hours x $350/hr.

 All other amounts, supportive billing records, and documentation in the Notice of Mediation

 Expenses are reasonable and should be awarded in full.

                                             CONCLUSION

        For the reasons stated above, it is hereby ORDERED AND ADJUDEGD that Plaintiff

 is awarded the following as sanctions against Defendant Igor & Company for Defendant’s


 3
  In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh Circuit adopted
 as binding precedent the decisions of the former Fifth Circuit issued prior to the close of business
 on September 30, 1981.
                                                 3
Case 0:18-cv-60932-RS Document 72 Entered on FLSD Docket 07/31/2020 Page 4 of 4



 failure to attend mediation: $8,067.50 in attorney’s fees (23.05 hours x $350/hr), $13.11 for

 counsel’s mileage, $210.37 for Plaintiff’s lost wages and mileage; and Mediation costs of

 $350.00, for a total sanctions award of $8,640.98. The sanction is to be paid by Defendant.

        Further, the undersigned recommends to the District Court that this amount be

 included in the Court’s consideration of Plaintiff’s Motion for Default Judgment

 (ECF No. 68).

        DONE AND ORDERED in Chambers at Fort Lauderdale, Florida on July 31, 2020.



                                                    ________________________________
                                                    ALICIA O. VALLE
                                                    UNITED STATES MAGISTRATE JUDGE

 cc: U.S. District Judge Rodney Smith
     All counsel of record




                                                4
